Citation Nr: 1018487	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  04-26 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for 
leukopenia/anemia/hyperlipidemia, claimed as a manifestation 
of an undiagnosed illness.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1964 to August 
1968 and from February 1991 to August 1991, and he served in 
Southwest Asia from February 1991 to May 1991.  He also had 
reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal was previously before the Board in January 2008, 
at which time the Board remanded the Veteran's claim in order 
to provide him notice of the requirements for service 
connection for the manifestations of an undiagnosed illness 
and to schedule him for a VA Gulf War examination.  However 
recent mail sent to him has been returned as undeliverable to 
the address he has provided, and the Veteran's representative 
was contacted and could not provide an updated address.  VA 
has a duty to assist the Veteran in the development of his 
claim, but that duty is not limitless.  In the normal course 
of events, it is the burden of the appellant to keep VA 
apprised of his whereabouts.  If he does not do so, there is 
no burden on the VA to "turn up heaven and earth" to find 
him.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Here, 
proper efforts were made to provide notice to the Veteran and 
to notify him of the scheduled VA examination, and his 
failure to cooperate has negated the RO's efforts.


FINDINGS OF FACT

1.  The Veteran served on active duty, in pertinent part, in 
Southwest Asia during the Persian Gulf War era. 

2.  The competent and probative evidence of record 
preponderates against a finding that disability associated 
with leukopenia/anemia/hyperlipidemia, is causally related to 
the Veteran's service or any incident thereof, to include as 
due to an undiagnosed illness attributable to the service in 
Southwest Asia during the Persian Gulf War era.


CONCLUSION OF LAW

The claimed leukopenia, anemia, and hyperlipidemia are not a 
manifest signs or symptoms of a disorder due to undiagnosed 
illness, and were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002 & Supp. 
2009); 38 C.F.R. §§  3.303, 3.307, 3.309, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

In October 2001, October 2002, and October 2008 VA sent the 
Veteran letters informing him of the types of evidence needed 
to substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letters 
informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from other Federal 
agencies.  He was advised that it is his responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Although no longer required, the appellant was also asked to 
submit evidence and/or information in his possession to the 
RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the November 2002 rating 
decision, May 2004 SOC, and March 2010 SSOC explained the 
basis for the RO's action, and the SOC and SSOC provided him 
with additional periods to submit more evidence.  It appears 
that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the U.S. Court of Appeals for Veterans 
Claims in Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date.  This requirement was fulfilled in 
a March 2006 letter which VA sent to the Veteran.

The RO did not afford the Veteran a VA examination for his 
leukopenia/anemia/ hyperlipidemia.  In this regard, the duty 
to assist requires that in deciding whether a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four 
factors for consideration:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In the present case, the Veteran did not receive notice of 
his examination because he has not provided a current address 
of record.  Therefore, a decision in the present case must be 
reached without the benefit of an examination.  See Hyson, 
supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303(a) (2009).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within a presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must (1) be medical evidence of a current disability; (2) 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. 
§ 3.303.

Alternatively, service connection based on continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-
96; see Hickson, supra, at 253 (lay evidence of in-service 
incurrence is sufficient in some circumstances for purposes 
of establishing service connection); 38 C.F.R. § 3.303(b).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit has stated that competent 
medical evidence is not required when the determinative issue 
in a claim for benefits involves either medical etiology or a 
medical diagnosis.  Instead, under section 1154(a), lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when a lay person is competent to 
identify the medical condition, the lay person is reporting a 
contemporaneous medical diagnosis, or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009)

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as primary anemia, become manifest to 
a degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

In addition to the general service connection law discussed 
above, service connection may be established for a veteran 
who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or after service, to 
a degree of 10 percent or more, not later than December 31, 
2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (2009).  The 
Persian Gulf War period runs from August 2, 1990, to a date 
not yet determined.  38 U.S.C.A. § 101(33). 

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the VA 
Schedule for Rating Disabilities for a disease or injury in 
which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws of the United States.  38 C.F.R. § 
3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

As to cases in which a veteran applies for service connection 
under 38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110, 1131 is warranted.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

VA is not generally authorized to grant service connection 
for symptoms alone, without an identified basis for those 
symptoms.  For example, "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 
22, 31-32 (1998).  The notable exception to this rule is 38 
C.F.R. § 3.317, which permits, in some circumstances, service 
connection of signs or symptoms that are objective 
indications of chronic disability, even though such 
disability is due to illness with no diagnosis.

What is important is whether a symptom is a manifestation of 
a syndrome which (1) is a clinical diagnosis accepted by VA, 
and (2) is shown by the evidence to be the result of service.  
If so, service connection may be granted under 38 C.F.R. 
§ 3.303(d).  If not, service connection must be considered 
under 38 C.F.R. § 3.317.  In the latter case, service 
connection may not be granted if the symptom is a 
manifestation of a disability attributable to a "known 
clinical diagnosis."

In this case, the Veteran's DD Form 214 shows that he served 
from February 1991 to August 1991 in Operation Desert 
Shield/Storm, and that he served in the Desert Shield/Storm 
area of responsibility.  Therefore, he is a "Persian Gulf 
veteran" as defined by regulation.  See 38 C.F.R. § 3.317.

The Veteran's service treatment records (STRs) do not show 
any treatment for leukopenia/anemia/hyperlipidemia, but they 
do show that in 1994 he was found positive for sickle cell 
hemoglobin.  The Veteran reported that he was aware of this 
and would bring in a letter from his private doctor showing 
that he was positive for the trait only, but the record does 
not contain such a letter. 

At an April 1995 VA Persian Gulf Evaluation, the Veteran 
denied any medical problems or injuries after he returned 
from Southwest Asia.  He indicated that while serving in 
Southwest Asia he was involved in clearing a contaminated 
area of equipment, and was in a smoky area, but was not 
enveloped.  A chest X-ray showed hyperinflation and pleural 
thickening left base.  The Veteran was diagnosed with anemia, 
leukopenia and a history of sickle cell trait.

April 1996 imaging of the liver and spleen was normal.  The 
Veteran was described in July 1998 VA treatment notes as 
having "Persian Gulf syndrome" with a decreased white blood 
cell count.  In March 1999 he reported feeling well with 
occasional fatigue, and in August 1999 a physician described 
his sickle cell trait as being asymptomatic.  March 2000 
treatment notes indicate that the Veteran felt tired all the 
time.  In August 2000 his white blood count was at 3.86 and 
his cholesterol count was 218, with his LDL at 146 despite 
being on a low cholesterol diet.  At a May 2001 VA 
appointment, a physician noted marked improvement in the 
Veteran's lipid panel with simvastatin, and in November 2001 
his blood count had marked improvement.  He was noted to have 
hyperlipidemia, arthralgia multiple joints, and anemia due to 
sickle cell at April 2002 treatment.  At July 2002 VA 
treatment he was noted to be taking lovastatin 40 mg daily.


After carefully reviewing the evidence, the Board finds that 
the preponderance of the evidence is against an award of 
compensation for an undiagnosed illness manifested by 
leukopenia/anemia/hyperlipidemia.  At July 1998 VA treatment 
the Veteran was described as having "Persian Gulf syndrome" 
with a decreased white blood cell count (leukopenia).  
However, other treatment notes and the April 1995 VA Persian 
Gulf Evaluation do not indicate that the Veteran has 
"Persian Gulf syndrome" or that his 
leukopenia/anemia/hyperlipidemia is due to an undiagnosed 
illness.  Therefore, the preponderance of the evidence is 
against the claim that the Veteran has 
leukopenia/anemia/hyperlipidemia due to an undiagnosed 
illness.

The Board has also considered whether service connection for 
leukopenia/anemia/ hyperlipidemia can be granted on a direct 
basis, i.e., as incurred in or aggravated during the 
Veteran's active service or within the presumptive period.  
The record does not contain any evidence linking such a 
disorder to his active service, or showing that it was 
manifested during active service or the presumptive period.  
The Veteran was found positive for sickle cell hemoglobin in 
1994.  He reported at the time that he was positive for the 
trait only, not the disease.  He was diagnosed with anemia, 
leucopenia, and a history of sickle cell trait in April 1995.  
Overall, therefore, the preponderance of the evidence is 
against the claim that leukopenia/ anemia/hyperlipidemia is 
related to the Veteran's active service on a direct basis.

We recognize the sincerity of the arguments advanced by the 
Veteran that his leukopenia/anemia/hyperlipidemia are service 
connected.  However, the resolution of issues which involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when a lay person is competent to identify the 
medical condition, the lay person is reporting a 
contemporaneous medical diagnosis, or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson, supra.  However, 
leukopenia/anemia/hyperlipidemia require specialized training 
for a determination as to diagnosis and causation, and are 
therefore not susceptible of lay opinions on etiology.  

Because the evidence preponderates against the claim of 
service connection for leukopenia/anemia/hyperlipidemia, 
claimed as a manifestation of an undiagnosed illness, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.


ORDER

Service connection for leukopenia/anemia/hyperlipidemia, 
claimed as a manifestation of an undiagnosed illness, is 
denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


